UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 5, 2009 ETRIALS WORLDWIDE, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-50531 20-0308891 (Commission File Number) (IRS Employer ID Number) 4000 Aerial Center Parkway, Morrisville, North Carolina 27560 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code (919) 653-3400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On March 5, 2009, etrials Worldwide, Inc. issued a press release announcing its financial and operating results for the three months and year ended December 31, 2008.A copy of the press release is attached hereto as Exhibit99.1 and is incorporated herein in its entirety by reference. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits. Exhibit No. Description 99.1 Press release dated March 5, 2009. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. ETRIALS WORLDWIDE, INC. Date: March 5, 2009 By: /s/Joseph (Jay) F. Trepanier, III Joseph (Jay) F. Trepanier, III Chief Financial Officer
